    Case 2:21-cv-11092-SDD-DRG ECF No. 1, PageID.1 Filed 05/12/21 Page 1 of 16




                    IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF MICHIGAN
    RYAN CRISTMAN, individually and                Case No.:
    on behalf of all others similarly
    situated,                                      CLASS ACTION COMPLAINT
                                                   AND DEMAND FOR JURY
     Plaintiff,
                                                   TRIAL
    v.
    DRAFTKINGS INC., a Nevada
    corporation,
     Defendant.


         Plaintiff Ryan Cristman, by and through his attorneys, brings this Class
Action Complaint and Demand for Jury Trial against Defendant DraftKings Inc.
(“DraftKings”) based on its breach of contract. Plaintiff, individually and on behalf
of all others similarly situated, alleges as follows upon personal knowledge as to
himself and his own acts and experiences, and, as to all other matters, upon
information and belief.
                               NATURE OF THE ACTION
         1.       DraftKings prides itself on offering a “safe, secure online sports
betting platform.”1 Prior to its launch of its sports betting (“Sportsbook”) app in
Michigan, DraftKings CEO, Jason Robins, stated “[w]e are confident that our
mutual commitment to product innovation and customer experience will serve as a
solid foundation as we soon introduce Michiganders to the signature DraftKings
experience.”2

1
       DRAFTKINGS, Overview, https://www.draftkings.com/about/sportsbook/ (last
visited May 12, 2021).
2
       DRAFTKINGS, DraftKings Mobile Sportsbook and iGaming to Arrive in
Michigan on January 22nd,
 Case 2:21-cv-11092-SDD-DRG ECF No. 1, PageID.2 Filed 05/12/21 Page 2 of 16




      2.     Unfortunately, the “signature DraftKings experience” offered by
Defendant involves the systemic practice of refusing to pay winning wagers to
customers who are contractually entitled to them.
      3.     DraftKings failed to honor the winning wagers its customers paid for
by incorrectly marking the wagers as losses and, as a result, prevented their
customers from receiving the payout that they were entitled to.
      4.     Accordingly, this putative class action seeks (i) damages for Plaintiff
and a class of similarly situated individuals who fulfilled their obligations under
their agreement with DraftKings, by paying money for a wager in Defendant’s
Sportsbook, and were injured when Defendant DraftKings breached its obligation
under the contract by incorrectly marking winning wagers as a loss and refusing to
pay the amount these customers were contractually entitled to; and (ii) to prevent
Defendant from continuing to breach these contracts by refusing to pay winning
wagers.
                                     PARTIES
      5.     Plaintiff Ryan Cristman is a natural person and citizen of the State of
Michigan.
      6.     Defendant DraftKings Inc. is a digital sports entertainment and
gaming company organized under the laws of Nevada, with headquarters located at
222 Berkeley Street, 5th Floor, Boston, Massachusetts 02116.
                          JURISDICTION AND VENUE
      7.     This Court has jurisdiction over this action pursuant to 28 U.S.C. §
1332(d)(2), because (i) at least one member of the Class is a citizen of a different
state than Defendant, (ii) the amount in controversy exceeds $5,000,000, exclusive
of interests and costs, and (iii) none of the exceptions under that subsection apply

https://www.draftkings.com/about/news/2021/01/draftkings-mobile-sportsbook-
and-igaming-to-arrive-in-michigan-on-january-22/ (last visited May 12, 2021).

                                          2
    Case 2:21-cv-11092-SDD-DRG ECF No. 1, PageID.3 Filed 05/12/21 Page 3 of 16




to this action.
        8.    This Court has personal jurisdiction over Defendant because
Defendant conducts business in the State of Michigan and because a substantial
part of the events giving rise to Plaintiff’s claim occurred in Michigan, as
Defendant offered its odds in its Sportsbook to Plaintiff in Michigan, and Plaintiff
accepted the odds and paid to place a wager in Michigan.
        9.    Venue is proper pursuant to 28 U.S.C. § 1391(b) because Plaintiff
resides in this District and because a substantial part of the events or omissions
giving rise to the Plaintiff’s and the putative Class’s claims arose, in a substantial
part, in this District.
                      COMMON FACTUAL ALLEGATIONS
        10.   DraftKings is a digital sports entertainment and gaming company that
offers daily fantasy sports, Sportsbook, and online casino. DraftKings was founded
in 2012 and quickly made a name for itself as a leading provider of daily fantasy
sports.3 Beginning in 2018, DraftKings began offering its Sportsbook, which,
according to them is “[t]he top-rated app in the country” with over 10 million
registered users.4
        11.   DraftKings’ Sportsbook is a comprehensive sports-betting platform
that offers customers a variety of ways to place bets on various sporting events.
        12.   Sports betting involves a customer wagering money on an event at
some fixed odds determined by the bookmaker, in this case, DraftKings.5 Odds are


3
       Scott Kirsner, Two Local Companies, StarStreet and DraftKings, Prepare to
Launch New Fantasy Sports Sites,
http://archive.boston.com/business/technology/innoeco/2012/02/two_local_compa
nies_starstreet.html (last visited May 12, 2021).
4
       DRAFTKINGS, Overview, supra n.1.
5
       DRAFTKINGS, Frequently Asked Questions,
https://sportsbook.draftkings.com/help/faq (last accessed May 12, 2021).

                                           3
    Case 2:21-cv-11092-SDD-DRG ECF No. 1, PageID.4 Filed 05/12/21 Page 4 of 16




associated with each team involved in the bet and are based on their probability of
winning.6 Odds for the team that is favored to win is indicated with a (“-”), while
odds for the underdog team are associated with a (“+”). If a bettor places a
successful $100 bet on a team with +250 odds, that bettor stands to win $250.
Alternatively, a bettor who places a successful $250 bet on a team with -250 odds
will stand to win $100.
        13.   DraftKings earns revenue through their Sportsbook by calculating the
betting markets that have been resolved and subtracting the total payouts from
these markets. If the user wins, DraftKings is expected to pay out the bet.
        14.   One type of bet specific to hockey is the puck line. A puck line bet is
based on a goal spread. Under a puck line bet, a team can be given either a positive
(“+”) or negative (“-”) number of goals. For example, if Detroit is playing and they
are given +1.5 goals at odds of -110, Detroit bettors will win their wager if Detroit
wins the game or loses by one goal. In the alternative, if Detroit was given -1.5
goals and odds of -110, Detroit bettors will only win their wager if Detroit wins by
more than one goal.7
        15.   Unfortunately, despite offering odds that Defendant DraftKings sets
itself, and accepting money from customers looking to place bets in Defendant’s
Sportsbook, Defendant refuses to payout winning wagers.
                FACTS SPECIFIC TO PLAINTIFF CRISTMAN
        16.   Plaintiff Ryan Cristman opened a DraftKings Sportsbook account in
February 2021 and placed his first wager on the DraftKings Sportsbook on
February 8, 2021.

6
       DRAFTKINGS, How to Bet 101, https://sportsbook.draftkings.com/help/how-
to-bet (last accessed May 12, 2021).
7
       DRAFTKINGS, How to Bet on Hockey,
https://sportsbook.draftkings.com/help/how-to-bet/hockey-betting-guide (last
accessed May 12, 2021).

                                           4
Case 2:21-cv-11092-SDD-DRG ECF No. 1, PageID.5 Filed 05/12/21 Page 5 of 16
Case 2:21-cv-11092-SDD-DRG ECF No. 1, PageID.6 Filed 05/12/21 Page 6 of 16
Case 2:21-cv-11092-SDD-DRG ECF No. 1, PageID.7 Filed 05/12/21 Page 7 of 16
Case 2:21-cv-11092-SDD-DRG ECF No. 1, PageID.8 Filed 05/12/21 Page 8 of 16
Case 2:21-cv-11092-SDD-DRG ECF No. 1, PageID.9 Filed 05/12/21 Page 9 of 16
Case 2:21-cv-11092-SDD-DRG ECF No. 1, PageID.10 Filed 05/12/21 Page 10 of 16
Case 2:21-cv-11092-SDD-DRG ECF No. 1, PageID.11 Filed 05/12/21 Page 11 of 16




former employees, officers, and directors; (3) persons who properly execute and
file a timely request for exclusion from the Class; (4) persons whose claims in this
matter have been finally adjudicated by a court of law on the merits; (5) Plaintiff’s
counsel and Defendant’s counsel; and (6) the legal representatives, successors, and
assigns of any such excluded persons.
      31.    Numerosity: The precise number of members of the proposed Class
is unknown to Plaintiff at this time, but, based on information and belief, Class
members are so numerous that their individual joinder herein is impracticable. All
Class members may be notified of the pendency of this action by reference to
DraftKings’ records, or by other alternative means.
      32.    Commonality: Numerous questions of law or fact are common to the
claims of Plaintiff and members of the proposed Class. These common questions
of law and fact exist as to all Class members and predominate over questions
affecting only individual Class members. These common legal and factual
questions include, but are not limited to the following:
             a. Whether Defendant incorrectly marked Plaintiff’s and Class
                members’ winning wagers as a loss; and
             b. Whether Defendant’s conduct constitutes a breach of contract.
      33.    Typicality: The claims of the named Plaintiff are typical of the
claims of the proposed Class in that the Plaintiff and the members of the Class
sustained damages arising out of Defendant’s uniform wrongful conduct.
      34.    Adequate Representation: Plaintiff will fairly and adequately
represent the interests of the Class in that he has no conflicts with any other Class
members. Plaintiff has retained competent counsel experienced in prosecuting
complex class actions in federal court, and they will vigorously litigate this class
action on his behalf and on behalf of the class.



                                          11
Case 2:21-cv-11092-SDD-DRG ECF No. 1, PageID.12 Filed 05/12/21 Page 12 of 16




      35.    Predominance and Superiority: There is no plain, speedy, or
adequate remedy other than by maintenance of this class action. A class action is
superior to other available means, if any, for the fair and efficient adjudication of
this controversy. Prosecution of separate actions by individual Class members
would create the risk of inconsistent or varying adjudications, establishing
incompatible standards of conduct for the Defendant. Additionally, given the
relatively modest damages sustained by most individual Class members, few, if
any, proposed Class members could or would sustain the economic burden of
pursuing individual remedies for DraftKings’ wrongful conduct. Treatment as a
class action will achieve substantial economies of time, effort, and expense, and
provide comprehensive and uniform supervision by a single court. This class
action presents no material difficulties in management.
      36.    A class action is superior to other available methods for the fair and
efficient adjudication of this controversy. A class action will permit an orderly and
expeditious administration of the claims of the Class, will foster economies of
time, effort, and expense, and will insure uniformity of decisions. The prosecution
of individual actions by Class members would create the risk of (a) inconsistent or
varying adjudications with respect to individual Class members; and (b) be
grossly impracticable because the cost of vindicating an individual Class
member’s claim would likely exceed the value of the claim.
      37.    Class action certification is warranted under Fed. R. Civ P.
23(b)(1)(A) because the prosecution of separate actions by individual members of
the proposed Class would create a risk of inconsistent or varying adjudications
with respect to individual Class members, which may produce incompatible
standards of conduct for Defendant. Class action certification is warranted under
Fed. R. Civ P. 23(b)(1)(B) because the prosecution of separate actions by
individual members of the proposed Class would create a risk of adjudications

                                          12
Case 2:21-cv-11092-SDD-DRG ECF No. 1, PageID.13 Filed 05/12/21 Page 13 of 16




with respect to individual Class members which may, as a practical matter, be
dispositive of the interests of the other members not parties to the adjudications or
substantially impair or impede their ability to protect their interests.
      38.    The prerequisites to maintaining a class action for injunctive or
equitable relief pursuant to Fed. R. Civ. P. 23(b)(2) are met as DraftKings has
acted or refused to act on grounds generally applicable to the Class, thereby
making final injunctive, declaratory, or equitable relief appropriate with respect to
the Class as a whole. Class action certification is also warranted under Fed. R. Civ
P. 23(b)(3) because questions of law or fact common to the Class members
predominate over any questions affecting only individual members, and a Class
action is superior to other available remedies for the fair and efficient adjudication
of this controversy.
      39.    The amount of damages available to the individual Plaintiff is
insufficient to make litigation addressing DraftKings’ conduct economically
feasible for most in the absence of the class action procedure. Individualized
litigation also presents a potential for inconsistent or contradictory judgments and
increases the delay and expense to all parties and the court system presented by
the legal and factual issues of the case. By contrast, the class action device
presents far fewer management difficulties and provides the benefits of a single
adjudication, economy of scale, and comprehensive supervision by a single court.
      40.    Class action certification is also warranted under Fed. R. Civ P.
23(c)(4) because questions of law or fact common to the Class members may be
certified and decided by this Court on a class wide basis.

                              CAUSE OF ACTION
                               Breach of Contract
                       (On Behalf of Plaintiff and the Class)
      41.    Plaintiff incorporates the foregoing allegations as if fully set forth


                                           13
Case 2:21-cv-11092-SDD-DRG ECF No. 1, PageID.14 Filed 05/12/21 Page 14 of 16




herein.
       42.    Plaintiff and the Class members entered into a valid and enforceable
agreement with Defendant DraftKings to place a wager in Defendant’s Sportsbook
at the agreed upon odds and agreed to pay money for such wager.
       43.    A material part of the agreement between Defendant DraftKings and
Plaintiff Cristman and Class members was to provide a payout for a winning wager
at the agreed upon odds and not incorrectly mark a winning wager as a loss.
       44.    A meeting of the minds occurred, and Plaintiff and the Class fully
performed their obligations under the contract by paying money for their wagers.
       45.    Defendant breached the contract with Plaintiff Cristman and the Class
members by incorrectly marking their winning wagers as a loss and refusing to pay
Plaintiff and the Class members the payout they should have received if their
wagers were marked correctly.
       46.    Plaintiff and the Class would not have paid to place a wager on
Defendant’s Sportsbook had they known their wagers would not be correctly
marked, but rather would have chosen one of the numerous alternatives that were
available to them and which did not present the risk of being cheated from their
winnings.
       47.    Defendant’s failure to fulfill its promises resulted in Plaintiff Cristman
and Class members receiving payouts that were of less value than they paid for.
Stated otherwise, because Plaintiff Cristman and Class members paid for agreed
upon odds that they did not receive—even though such odds were a material part
of their contracts with the Defendant—they did not receive the full benefit of the
bargain. As a result of Defendant’s breach, Plaintiff Cristman and the Class
suffered damages in the amount of the difference between what their winning
wager should have returned as promised and the actual diminished value of it being
treated as a loss.

                                           14
Case 2:21-cv-11092-SDD-DRG ECF No. 1, PageID.15 Filed 05/12/21 Page 15 of 16




                               PRAYER FOR RELIEF
      WHEREFORE, Plaintiff Ryan Cristman, individually and on behalf of the
Class, prays for the following relief:
      (a)      An order certifying the Class as defined above, appointing Plaintiff
Cristman as the representative of the Class and appointing his counsel as Class
Counsel;
      (b)      Finding that Defendant’s actions, as set out above, constitute a breach
of contract;
      (c)      Awarding damages, including statutory, exemplary, and punitive
damages;
      (d)      Awarding Plaintiff and the Class reasonable litigation costs and
attorneys’ fees;
      (e)      Awarding Plaintiff and the Class pre- and post-judgment interest, to
the extent allowable;
      (f)      Awarding such other injunctive and declaratory relief as is necessary
to protect the interests of Plaintiff and the Class; and
      (g)      Awarding such other and further relief that the Court deems
reasonable and just.
                                  JURY DEMAND
      Plaintiff requests a trial by jury of all claims that can be so tried.

                                         Respectfully submitted,
                                         RYAN CRISTMAN, individually and on
                                         behalf of all others similarly situated,
Dated: May 12, 2021                      By: /s/Ari J. Scharg
                                         One of Plaintiff’s Attorneys




                                           15
Case 2:21-cv-11092-SDD-DRG ECF No. 1, PageID.16 Filed 05/12/21 Page 16 of 16




                                   Henry M. Scharg
                                   hmsattyatlaw@aol.com
                                   Law Office of Henry M. Scharg
                                   30445 Northwestern Hwy, Suite 225
                                   Farmington Hills, Michigan 48334
                                   Tel: 248.596.1111
                                   Fax: 248.671.0335

                                   Benjamin H. Richman
                                   brichman@edelson.com
                                   Ari J. Scharg
                                   ascharg@edelson.com
                                   Michael Ovca
                                   movca@edelson.com
                                   EDELSON PC
                                   350 North LaSalle Street, 14th Floor
                                   Chicago, Illinois 60654
                                   Tel: 312.589.6370
                                   Fax: 312.589.6378

                                   Counsel for Plaintiff and the Putative Class




                                     16
